Title: From George Washington to David Waterbury, 29 April 1781
From: Washington, George
To: Waterbury, David


                        

                            
                            Sir
                            Head Quarters N. Windsor 29h April 1781
                        
                        Captains scudder and Dean inform me that you had, from not being acquainted with circumstances, detained a
                            Boat in which they had been over to Long Island. These Gentlemen were employed under my orders at that time and will have
                            occasion to cross the sound every now and then as the business upon which they are engaged may require—You will therefore
                            be pleased to give them up the Boat, and as I have now, in a confidential manner, intrusted you with their business, I
                            shall hope that you will not only keep it a secret, but endeavour to assist them in the prosecution of a plan in which the
                            public good is much–interested. I do not mean to protect or countenance them in any manner of trade—should they attempt
                            to carry it on. I am &ca
                        
                            P.S. It may very probably lay in your way to obtain intelligence from New York, should any thing
                                material occur, you will oblige me by communicating it to me.
                        
                    